Case: 17-10787      Document: 00514503921         Page: 1    Date Filed: 06/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-10787
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                          June 7, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ALFONSO ESCOBEDO GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-131-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alfonso Escobedo Garcia pleaded guilty to conspiring to possess with in-
tent to distribute methamphetamine. The district court varied below the sen-
tencing guidelines range and imposed 144 months’ imprisonment and five
years of supervised release. Garcia challenges his sentence’s substantive rea-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10787     Document: 00514503921         Page: 2   Date Filed: 06/07/2018


                                      No. 17-10787

sonableness, arguing that U.S.S.G. § 2D1.1 is untethered to empirical evi-
dence. The Government moved for either summary affirmance or an extension
of time to file an appellate brief.
      We grant neither motion but affirm the district court’s judgment. Our
case law rejects arguments like Garcia’s—that Kimbrough v. United States,
552 U.S. 85, 109–10 (2007), means a sentence is necessarily unreasonable if
the relevant guideline is not empirically based, or that the presumption of rea-
sonableness should not apply on appeal. See, e.g., United States v. Duarte, 569
F.3d 528, 530–31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564
F.3d 357, 366–67 (5th Cir. 2009). The government’s motions are DENIED and
the judgment is AFFIRMED.




                                           2